                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 BRIAN BUTLER,

                        Plaintiff,                    ORDER DENYING MOTIONS FOR
 v.                                                      SUMMARY JUDGMENT

 CARDIFF HEALTHCARE, INC. and THE                           Case No. 2:17-cv-01114-JNP
 ENSIGN GROUP, INC.,
                                                            District Judge Jill N. Parrish
                        Defendants.



       Before the court are two motions for summary judgment: (1) a motion filed by defendants

Cardiff Healthcare, Inc. and the Ensign Group, Inc. (collectively, “Defendants”) and (2) a motion

filed by plaintiff Brian Butler (“Butler”). The court DENIES both motions.

                                     STATEMENT OF FACTS

       Butler began working for Defendants in April 2009 as a certified nursing assistant. In or

around 2011 or 2012, Butler accepted the position of plant manager at the Paramount Health and

Rehabilitation Center (“Paramount”). Prior to November 2016, Butler’s duties as plant manager

included supervision of Paramount’s maintenance, housekeeping and laundry departments. Butler

also oversaw van driving and central supply, which involved ordering supplies for the Paramount

facility. Butler supervised four to five employees, including an assistant and housekeeping and

laundry staff. Butler had the authority to hire and fire these employees.

       In November 2016, Paramount hired a new executive director, Mark Nelson (“Nelson”).

Nelson was Butler’s direct supervisor. Butler testified that Nelson told him that he was no longer

authorized to hire or fire other employees without Nelson’s direction or approval. Additionally,

Butler was no longer in charge of van driving. Notwithstanding these changes, Butler retained his
title and pay and continued to supervise the housekeeping and laundry departments, which

consisted of three full-time employees and one part-time employee. Throughout his time as plant

manager, Butler was always compensated on a salary basis in an amount not less than $455 per

week.

        On November 21, 2016, Butler had the following text message exchange with Paramount’s

receptionist, Ali Christensen:

        Ali: Brian did you just hire for your housekeeping position? I am posting ads so I
        just wondered if you need one or not
        ...
        Brian: . . . Yes waiting for her background ok

On May 9, 2017, Butler signed a new hire form as “Manager” for a new housekeeping employee.

On that same day, he also signed an offer letter as “Supervisor,” offering that housekeeping

employee a position of employment at Paramount. On July 24, 2017, Butler again signed as

“Manager” for another new housekeeping employee. Each time that Butler signed as “Manager,”

the signature line for “Executive Director” was left blank.

        The record contains contradictory evidence regarding whether these employees were

actually hired on Butler’s authority or recommendation. In his affidavit, Nelson stated that Butler

did not select employees between October 2016 and September 2017. But K.C. Ellis (“Ellis”), who

replaced Nelson as interim executive director on or around September 13, 2017, stated in his

deposition that “[b]oth of the employees referenced in these documents were actually hired to be

Paramount housekeeping employees on Mr. Butler’s authority.”

        On March 6, 2017, Butler was placed on a Performance Improvement Plan (“PIP”) by

Nelson. According to the PIP, Butler’s performance areas or issues requiring improvement were

as follows: “Organization & cleanliness. Office area needs to be cleaned and organized.

Maintenance related assignments need to be followed through and completed in a timely hour.



                                                 2
Need to have better communication if assignments/tasks cannot be completed as planned.” The

PIP further states: “Failure to correct and meet performance expectations . . . will result in further

disciplinary action, up to and including, employment termination.” Although the PIP states that

Nelson and Butler had “discussed these things multiple times,” Butler testified that the PIP was

the first time Nelson had spoken with Butler about issues concerning his work performance.

       Following placement on the PIP, Butler’s organization and cleanliness improved. On the

second page of the PIP, there is a note that is initialed by Nelson dated March 17, 2017. It states:

“Reviewed progress from previous week Brian has shown good improvement. Office is neat and

organized. W/C log caught up Brian doing well.” A second note, dated March 28, 2017, follows

and states: “Brian doing [sic] still organized and clean. Great attitude and contributing to good

culture.”

       On April 25, 2017, Nelson sent Butler a formal disciplinary warning via email. The email

states: “In reviewing your mileage log you submitted for March, your mileage you are claiming is

not accurate.” The email continues: “This is dishonest and in my eyes is theft. Brian, I need to be

able to trust you as an employee and this only shows me that you are dishonest and trying to take

advantage of your independence in the workplace. Consider this a formal disciplinary warning.”

Butler and Nelson subsequently discussed the mileage and Butler informed Nelson that he would

calculate his mileage without writing down each separate destination. Butler testified that after

speaking with Nelson, “everything was fine” and he therefore didn’t consider the email to

constitute a formal disciplinary warning. In his affidavit, Nelson also stated that this issue was later

“cleared up.”




                                                   3
       On or around September 13, 2017, Nelson’s employment with Paramount was terminated,

and Ellis took over as interim executive director. On or around that same day, Butler applied for

leave under the Family and Medical Leave Act (“FMLA”) for an upcoming neck surgery.

       On September 18, 2017, Butler formally met Ellis one-on-one and informed Ellis that he

would be taking FMLA leave. Butler states that immediately after informing Ellis of his upcoming

FMLA leave, Ellis “began to target [Butler], harassing him, discriminating against him, setting

unreasonable expectations for [him] and treating him disparately.” Specifically, Butler claims that

Ellis called him “white trash” and “filthy.” According to Butler, this harassment occurred “[o]nce

a day.” Although Butler states that Ellis began harassing him on September 18, 2017 and continued

to do so until Butler’s termination on October 6, 2017, Butler was absent from work due to a

vacation and a sick leave unrelated to FMLA from September 22, 2017 to October 2, 2017.

       Butler states that at some time between September 18, 2017 and September 21, 2017, he

spoke with HR representative Julie Kump about the harassment that he felt had resulted from his

application for FMLA. Julie Kump instructed Butler to call Paramount’s Compliance Hotline and

report the harassment. Butler testified that he did so at some point during his sick leave.

       On the morning of September 22, 2017, the day on which Butler was scheduled to depart

on vacation, Ellis and Butler met to discuss concerns with Butler’s work performance. Following

the meeting, Ellis sent Butler an email, outlining those concerns. The email states:

       “9/22/2017-We had a discussion about the poor performance that is happening
       currently at Paramount. During this meeting we discussed the following
       performance gaps that I am seeing in the facility right now: a) The whole facility is
       extremely dirty. As the manager of plant, housekeeping, and laundry it is your
       responsibility to maintain a clean and presentable facility. . . . b) We reviewed the
       floors in the facility. . . . The floors are not cleaned at this time. . . . c) We discussed
       that I have concerns that you do not follow up with what you are committing to
       complete. . . . d) We discussed that I wanted to give you the weekend to think about
       if this is a job that you currently want. It is an option to you that you can step down
       . . . . e) We discussed that your performance needs to improve immediately. . . . It



                                                    4
         was set as a clear expectation that if there is not improvement that your employment
         as a maintenance director would be terminated. f) We discussed the actions for you
         to take if you disagree with this final warning that you are receiving.”

This email also includes an excerpt outlining a similar meeting that the email states occurred on

September 19, 2017 between Butler and Ellis. But Butler testified that he and Ellis did not discuss

any concerns with Butler’s work performance on that day.

         On September 24, 2017, Butler returned from his vacation. The following day, Defendants

approved Butler’s FMLA request for medical leave beginning October 18, 2017 with an expected

return date of December 2, 2017. 1 On September 25, 2017, Butler took sick leave unrelated to his

FMLA leave.

         Butler returned from sick leave on October 2, 2017. On October 4, Butler met with Ellis

and two other Paramount employees for a performance improvement review. During this meeting,

Ellis walked Butler around the Paramount facility and pointed out to Butler a number of ongoing

issues related to Butler’s work performance. That afternoon, Ellis sent Butler an email recapping

the meeting and outlining the ongoing issues that had been pointed out to Butler. The email states,

in part: “You agreed that there is a pattern here of maintenance items not getting completed . . . .

As discussed today we need to see improvement immediately or you [sic] employment could be

terminated. . . . We will again review this list on Friday to monitor improvements.” Ellis testified

that “[t]here was no time frame on when this needed to be done.” He continued to state that “[i]t

was just that we needed to see some substantial action taken towards a majority of these in a

reasonable time frame.” During his deposition, Butler was asked whether he recalled receiving a

copy of this email on or about October 4, 2017, to which he responded “[n]o.” He testified that he

“never saw [the October 4, 2017] email.”


1
    Butler’s FMLA approval stated that Butler was an FLSA exempt employee.


                                                  5
        On the morning of October 5, 2017, Butler hit his head on a door while working and filled

out an incident report. He was diagnosed with a possible concussion from a treating physician.

        On October 5, 2017, Butler also filed this lawsuit against Defendants, alleging two claims:

(1) failure to provide Butler with overtime compensation under the Fair Labor Standards Act

(“FLSA”) from November 1, 2016 2 to October 6, 2017 due to Defendants’ alleged intentional

misclassification of Butler as an employee exempt from overtime compensation and (2) retaliation

for requesting FMLA leave in the form of harassment and discriminatory treatment. In the

complaint, Butler states that since November 1, 2016, he has worked an average of 78 hours per

week.

        Ellis testified that by October 6, 2017, Butler had not made any substantive progress toward

fixing the maintenance issues brought to Butler’s attention during the October 4, 2017 meeting.

Butler was terminated from his position at Paramount on October 6, 2017, one day after filing his

complaint.    Butler’s    notice   of    discharge     states   the   following:    “Reason(s)     why

counseling/disciplinary action is necessary . . . . Failure to make sufficient progress on list that was

given to [Butler] on 9/22/2017 and again on 10/4/2017.” This notice also included a section for

“Employee’s Comments,” in which Butler wrote: “This is due to FMLA and was approved [sic] I

was attacked daily or whenever he KC was in the building.” Butler refused to sign the notice of

discharge.

        Defendants’ Employee Handbook, which Butler signed, states, in part:



2
 Butler does not allege that he was improperly classified as exempt from overtime compensation
under the FLSA prior to November 1, 2016. See Complaint, ¶ 14-15; Butler Depo. at 109:16-21.
In his deposition, Butler testified that he considered himself FLSA exempt prior to November
2016, and that only after Nelson became executive director in November 2016 and informed Butler
that he was no longer able to hire or fire other employees without Nelson’s direction or approval
did Butler no longer consider himself FLSA exempt. Butler Depo. at 109:16-110:3.


                                                   6
       When an employee fails to meet our standards of conduct, management reserves
       the right to determine the type, form and severity of corrective and/or disciplinary
       action, up to and including discharge. . . . However, if the problem continues or
       recurs, it will progress to more serious discipline . . . . All work rule violations are
       cumulative for performance management purposes. This means that an employee
       does not need to violate the same rule to receive progressively more severe
       discipline, up to and including termination.

                                   STANDARD OF REVIEW

       Summary judgment is appropriate only if “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). “A fact is

‘material’ if, under the governing law, it could have an effect on the outcome of the lawsuit.”

EEOC v. Horizon/CMS Healthcare Corp., 220 F.3d 1184, 1190 (10th Cir. 2000). “An issue is

‘genuine’ if there is sufficient evidence on each side so that a rational trier of fact could resolve

the issue either way.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998). “In

applying this standard, [the court views] the evidence and the reasonable inferences to be drawn

from the evidence in the light most favorable to the nonmoving party.” Twigg v. Hawker

Beechcraft Corp., 659 F.3d 987, 997 (10th Cir. 2011). At the summary judgment stage, the court

may not make credibility determinations or weigh the evidence. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986).

       The movant bears the initial burden of demonstrating the absence of a genuine dispute of

material fact and entitlement to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). Once the movant has met this burden, the burden shifts to the nonmovant to “set

forth specific facts showing that there is a genuine issue for trial.” Liberty Lobby, 477 U.S. at 248.

“[T]here is no issue for trial unless there is sufficient evidence favoring the nonmoving party for a

jury to return a verdict for that party.” Id. at 249. “Only disputes over facts that might affect the




                                                  7
outcome of the suit under the governing law will properly preclude the entry of summary

judgment.” Id. at 248.

                                           ANALYSIS

               I.        DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

   A. The FLSA Claim

       Defendants argue that Butler’s FLSA claim fails as a matter of law because Butler was a

bona fide executive employee exempt from overtime compensation under the FLSA and is

therefore not entitled to backpay.

       “[T]he FLSA requires employers to pay overtime to covered employees who work more

than 40 hours in a week.” Encino Motorcars, LLC v. Navarro, 138 S.Ct. 1134, 1138 (2018); see

29 U.S.C. § 207(a). “But the FLSA exempts many categories of employees from this requirement.”

Encino Motorcars, 138 S.Ct. at 1138; see 29 U.S.C. § 213. Specifically, “any employee employed

in a bona fide executive . . . capacity . . . as such terms are defined . . . by regulations of the

Secretary [of Labor],” 29 U.S.C § 213(a)(1), “are exempt from the FLSA’s requirements and are

thus ineligible for overtime compensation,” Ellis v. J.R.’s Country Stores, Inc., 779 F.3d 1184,

1187 (10th Cir. 2015). A bona fide executive employee exempt from FLSA requirements is

regulatorily defined as any employee:

       (1) Compensated on a salary basis at a rate of not less than $455 per week . . . ;
       (2) Whose primary duty is management of the enterprise in which the employee is
           employed or of a customarily recognized department or subdivision thereof;
       (3) Who customarily and regularly directs the work of two or more other
           employees; and
       (4) Who has the authority to hire or fire other employees or whose suggestions and
           recommendations as to the hiring, firing, advancement, promotion or any other
           change of status of other employees are given particular weight.

29 CFR § 541.100(a). “The employer has the burden of showing that its employee[] [is] exempt

from the FLSA’s overtime provisions.” Aaron v. City of Wichita, Kan., 54 F.3d 652, 657 (10th Cir.



                                                8
1995). Although the exemptions are to be construed fairly, rather than narrowly, Encino

Motorcars, 138 S.Ct. at 1142, “the employer must show the employee[ ] fit[s] ‘plainly and

unmistakably within [the exemption’s] terms,’” Reich v. Wyoming, 993 F.2d 739, 741 (10th Cir.

1993) (alterations in original) (quoting Arnold v. Ben Kanowsky, Inc., 361 U.S. 388, 392 (1960)).

       Defendants must prove the existence of each of the four requirements necessary to show

that Butler is exempt from overtime compensation under the FLSA. Defendants are not entitled to

summary judgment on this claim because there is a genuine issue of material fact as to the fourth

requirement: that Butler had the authority to hire and fire or his recommendations were given

particular weight.

       Viewing the facts and inferences in a light most favorable to Butler, Nelson told Butler in

November 2016 that he was no longer able to hire or fire other employees without Nelson’s

direction or approval. Butler testified that prior to November 2016, he had the authority to make

hiring and firing decisions without the direction of the executive director. After November 2016,

however, Butler’s authority to do so was “taken away” by Nelson. Moreover, according to

Nelson’s affidavit, “[b]etween October 2016 and September 2017 [Butler] did not interview, select

or train employees,” nor did he discipline employees. 3 As such, the above evidence permits a jury



3
 In their motion for summary judgment, Defendants object to Nelson’s affidavit and ask the court
to strike it on the grounds that it contradicts Butler’s deposition testimony and thus constitutes a
sham affidavit. Defendants misconstrue the sham affidavit rule. The sham affidavit rule arises only
when a party creates an issue of fact by submitting an affidavit that contradicts the affiant’s prior
sworn statements. See e.g., Franks v. Nimmo, 796 F.3d 1230 (10th Cir. 1986). Here, Defendants
contend that Nelson’s affidavit contradicts Butler’s testimony. Therefore, the sham affidavit rule
does not apply. Defendants also object to Nelson’s affidavit on the grounds that it is “rife with legal
conclusions.” But Nelson attests to specific facts in his affidavit that are based on him being
“personally familiar” with Butler and acting as his direct supervisor between October 2016 and
September 2017, and therefore does not present merely his own opinions or conclusions. See
Murray v. City of Sapulpa, 45 F.3d 1417, 1422 (10th Cir. 1995) (“To survive summary judgment,
nonmovant’s affidavits must be based upon personal knowledge and set forth facts that would be
admissible in evidence . . . .” (citations omitted)). Therefore, Defendants’ objections are overruled.


                                                  9
to infer that although Butler may have had the ability to hire or fire other employees prior to

November 2016, he was no longer able to do so after Nelson became executive director. A jury

could conclude, therefore, that Butler did not qualify as a bona fide executive employee exempt

from overtime pay after November 2016.

       Although Defendants point to evidence that supports a finding that Butler did, in fact, have

the authority to hire or fire other employees after November 2016—namely, text messages, new

hire forms and an offer letter signed by Butler, and Ellis’s Declaration—the judge’s role at the

summary judgment stage “is not . . . to weigh the evidence and determine the truth of the matter

but to determine whether there is a genuine issue for trial.” Liberty Lobby, 477 U.S. at 249. “The

evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in his

favor.” Id. at 255. In this case, Butler’s evidence—specifically, Butler’s deposition and Nelson’s

affidavit—supports a reasonable jury finding that Butler did not have the authority to hire or fire

other employees and therefore was not exempt from overtime pay under the FLSA.

       There is also a dispute of fact as to whether Defendants gave particular weight to Butler’s

suggestions and recommendations as to the hiring, firing, or advancement of other employees. The

Department of Labor has provided the following information regarding the definition of “particular

weight”:

       To determine whether an employee’s suggestions and recommendations are given
       ‘particular weight,’ factors to be considered include, but are not limited to, whether
       it is part of the employee’s job duties to make such suggestions and
       recommendations; the frequency with which such suggestions and
       recommendations are made or requested; and the frequency with which the
       employee’s suggestions and recommendations are relied upon . . . . An employee’s
       suggestions and recommendations may still be deemed to have ‘particular weight’
       even if a higher level manager’s recommendation has more importance and even if



Moreover, even if the court were to strike Nelson’s affidavit, Defendants’ motion for summary
judgment would still fail due to the factual dispute created by Butler’s deposition testimony.


                                                10
       the employee does not have authority to make the ultimate decision as to the
       employee’s change in status.

29 C.F.R. § 541.105.

       Although Defendants presented evidence suggesting that Butler had the authority to hire

or fire other employees, they failed to argue or point to any evidence indicating whether Butler

gave recommendations as to the change of status of other employees and whether those

recommendations were given particular weight. Defendants assert that the demonstrated evidence

indicates that “at a minimum . . . Butler’s suggestions and recommendations as to hiring other

employees were given particular weight.” However, Defendants do not expand upon this assertion

nor do they present specific evidence that supports it.

       Accordingly, Defendants have not met their burden of demonstrating the absence of

disputed facts regarding any deference they gave to any hiring or firing suggestions Butler may

have given. Because Defendants never shouldered their initial burden of showing that they are

entitled to summary judgment on this issue, the burden never shifted to Butler to “set forth specific

facts showing that there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). In short, because Defendants have not shown that they are entitled to summary

judgment on Butler’s FLSA cause of action, their motion with respect to this claim is denied.

   B. The FMLA Claim

       Butler’s second cause of action alleges retaliation in violation of the FMLA. In their motion

for summary judgment, Defendants argue that Butler was terminated from Paramount for a

legitimate, nonretaliatory reason: Butler’s repeated poor work performance. But Defendants are




                                                 11
not entitled to summary judgment on this claim because there is a dispute of material fact as to

whether their proffered reason for Butler’s termination was pretextual.

       “[The Tenth Circuit] has recognized two theories of recovery under [29 U.S.C.] § 2615(a):

an entitlement or interference theory arising from § 2615(a)(1), and a retaliation or discrimination

theory arising from § 2615(a)(2).” Metzler v. Fed. Home Loan Bank of Topeka, 464 F.3d 1164,

1170 (10th Cir. 2006). “The[se] two theories require different showings and differ with respect to

the burden of proof.” Campbell v. Gambro Healthcare, Inc., 478 F.3d 1282, 1287 (10th Cir. 2007).

       “Retaliation claims under the FMLA are subject to the burden-shifting analysis of

McDonnell Douglas.” Metzler, 464 F.3d at 1170 (citing McDonnell Douglas Corp. v. Green, 411

U.S. 792 (1973)). “Under this analysis, the plaintiff bears the initial burden of establishing a prima

facie case of retaliation.” Id. “If the plaintiff does so, then the defendant must offer a legitimate,

non-retaliatory reason for the employment action.” Id. “The plaintiff then bears the ultimate burden

of demonstrating that the defendant’s proffered reason is pretextual.” Id. “To satisfy this step…

[the plaintiff] must show that [the defendant’s] asserted reason ‘was not the true reason for the

employment decision.’” Tabor v. Hilti, Inc., 703 F.3d 1206, 1218 (10th Cir. 2013).

       The parties agree that Butler has established a prima facie case of retaliation. The burden

thus shifts to Defendants to demonstrate a legitimate, non-retaliatory reason for Butler’s

termination. 4 “The defendant’s burden is ‘exceedingly light’ as [Defendants’] stated reasons need

only be legitimate and non-discriminatory ‘on their face.’” DePaula v. Easter Seals El Mirador,



4
  In Butler’s Complaint, he alleges that Defendants retaliated against him for applying for FMLA
leave by “harassing him, discriminating against him, setting unreasonable expectations for [him]
and treating him disparately.” However, both Defendants’ motion for summary judgment and
Butler’s motion for summary judgment identify Butler’s termination as the alleged retaliatory act.
Thus, for purposes of this Order, the court will consider the alleged retaliatory act to be Butler’s
termination.


                                                 12
859 F.3d 957, 970 (10th Cir. 2017) (citations omitted). Moreover, “the defendant’s ‘burden is one

of production, not persuasion; it can involve no credibility assessment.’” Id. (quoting Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142 (2000)). In this case, Defendants assert that

Butler was terminated due to “a long history of performance problems involving organization and

cleanliness issues and his failure to complete required work.” On its face, a “long history” of work

performance issues is a legitimate and non-discriminatory reason for employee termination.

Therefore, Defendants have satisfied their burden of offering a non-retaliatory reason for Butler’s

termination.

       To defeat Defendants’ Motion for Summary Judgment then, Butler must present evidence

to establish that “there is a genuine dispute of material fact as to whether [Defendants’] proffered

reason for [Butler’s termination] is pretextual—i.e., unworthy of belief.” Randle v. City of Aurora,

69 F.3d 441, 451 (10th Cir. 1995). “[Butler] may show pretext by demonstrating that the ‘proffered

reason is factually false,’ or that ‘discrimination was a primary factor in the employer’s decision.’”

DePaula, 859 F.3d at 970 (10th Cir. 2017) (quoting Tabor, 703 F.3d at 1218; Foster v. Mountain

Coal Co., LLC, 830 F.3d 1178, 1194 (10th Cir. 2016)). “This is often accomplished ‘by revealing

weaknesses, implausibilities, inconsistencies, incoherences, or contradictions in the employer’s

proffered reason, such that a reasonable fact finder could deem the employer’s reason unworthy

of credence.’” Id. (quoting Tabor, 703 F.3d at 1216).

       Viewing the facts and inferences in a light most favorable to Butler, there is evidence to

support a finding that Defendants’ proffered reason for terminating Butler is pretextual.

Specifically, Butler relies on Ellis’s deposition testimony to establish that Butler’s employment

was terminated because Defendants considered Butler to be a liability. When asked whether there




                                                 13
were “additional concerns other than just the obvious performance issues,” Ellis responded, in

part:

        Well, at this point I – we – it had been established that [Butler] was having surgery
        on his neck . . . I mean, it was very clear that [Butler] knew that he was getting close
        to being terminated if he didn’t improve his performance and . . . I kind of felt like
        he was in a way maybe trying to get to a point where the neck – whatever is going
        on with his neck was going to be, like, a workmen’s comp thing.

Ellis was then asked whether he believed Butler was trying to create an incident when he was

injured while working on October 5, 2017. Ellis responded: “I felt like [Butler] at this point became

a liability. Like, he was already a liability, but at this point he was now a liability outside of just

what we were seeing inside the facility.” Although this testimony is not entirely clear, a jury could

interpret it to indicate that Butler may have been terminated because Defendants’ considered him

to be a liability due to his FMLA leave request for neck surgery and not because of issues with his

job performance. In other words, from this evidence, a jury could reasonably infer that Defendants’

proffered reason for termination, i.e., a long history of job performance issues, was pretextual.

        Because Butler’s evidence creates a dispute of material fact that could render Defendants’

proffered reason for termination to be “unworthy of credence,” summary judgment on this claim

is unwarranted and Defendants’ summary judgment motion with respect to Butler’s FMLA claim

is denied.

                II.     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT 5

    A. The FLSA Claim

        In his Motion for Summary Judgment, Butler provides a conclusory one-sentence argument

that “Defendants have not provided any facts supporting [their] claim that Butler was exempt under


5
 In his Motion for Summary Judgment, Butler states that he has alleged three causes of action
against Defendants: (1) failure to pay overtime compensation in violation of the FLSA,
(2) retaliation and interference in violation of the FMLA, and (3) wrongful termination in violation
of public policy of the State of Utah. Butler’s Complaint, however, contains only two causes of


                                                  14
FLSA and cannot provide such facts.” Butler did not submit any further argument, cite facts in

support of this statement, or alert the court to any documents that demonstrate or support his

position. Although Defendants carry the burden of proving an exemption,“[i]t is not enough merely

to present an argument in the skimpiest way, and leave the Court to do counsel’s work-framing

the argument, and putting flesh on its bones through a discussion of the applicable law and facts.”

Ve Thi Nguyen v. Colvin, No. C13-882 RAJ-BAT, 2014 WL 1871054, at *2 (W.D. Wash. May 8,

2014). In short, Butler’s argument fails due to inadequate briefing. See, e.g., Adler v. Wal-Mart

Stores, Inc., 144 F.3d 664, 679 (10th Cir. 1998) (“Arguments inadequately briefed in the opening

brief are waived.”); Gross v. Burggraf Const. Co., 53 F.3d 1531, 1547 (10th Cir. 1995) (declining

to consider the merits of retaliation claim due to inadequate briefing); Sheedy v. BSB Properties,

LC, No. 2:13-CV-00290-JNP, 2016 WL 6902513, at *5 (D. Utah Mar. 1, 2016) (denying cross

motions for summary judgment due to “inadequate briefing on the relevant legal issues and the

insufficient factual support provided therein.”).

       Furthermore, Butler’s statement is incorrect. As previously discussed, Defendants have

provided evidence supporting their assertion that Butler was a bona fide executive employee

exempt from overtime compensation. Butler’s Motion for Summary Judgment with respect to his

FLSA claim is therefore denied.

   B. The FMLA Claim

      As stated above, once a defendant has met its burden of articulating a legitimate, non-

retaliatory reason for its employment decision, the burden shifts to the plaintiff to demonstrate that

the employer’s proffered reason is pretextual. Metzler, 464 F.3d at 1170. Butler contends that




action: one for failure to pay overtime compensation under the FLSA, and a second for retaliation
in violation of the FMLA. Therefore, this court will only address the FLSA and FMLA claims.


                                                    15
Defendants’ proffered reason for his termination is pretextual by pointing to Ellis’s deposition

testimony, which Butler asserts supports his contention that he was fired because Defendants

considered him to be a liability. To defeat Butler’s Motion for Summary Judgment, Defendants

must present evidence that rebuts Butler’s pretext claim and establishes a genuine issue of material

fact as to whether their stated reason for terminating Butler is legitimate.

       “When assessing a contention of pretext, [the court] examines the facts ‘as they appear to

the person making the decision to terminate [the] plaintiff.’” Selenke v. Med. Imaging of Colorado,

248 F.3d 1249, 1261 (10th Cir. 2001) (quoting Kendrick v. Penske Transp. Servs., Inc., 220 F.3d

1220, 1231 (10th Cir. 2000). “[T]he relevant inquiry is not whether [the employer’s] proffered

reasons were wise, fair[,] or correct, but whether [the employer] honestly believed those reasons

and acted in good faith upon those believes [sic].” Stover v. Martinez, 382 F.3d 1064, 1076 (10th

Cir. 2004) (citation omitted). “Moreover, [the court’s] role is not to second guess an employer’s

business judgment.” Id.

       In viewing the facts and inferences drawn from them in a light most favorable to

Defendants, there is evidence to support a finding that Butler did have a “long history of failing to

complete his assigned tasks and failing to maintain cleanliness and organization at [Paramount].”

On March 6, 2017, Butler was placed on a Performance Improvement Plan (“PIP”) by Nelson, due

to issues with Butler’s organization, cleanliness, and ability to complete maintenance related

assignments in a timely manner. Although Butler’s organization and cleanliness improved shortly

thereafter, Butler received a “formal disciplinary warning” via email on April 25, 2017 due to

mileage concerns. On September 22, 2017, Ellis and Butler met to discuss concerns with Butler’s

performance that mirrored those that prompted Butler’s placement on the PIP. The email that

followed this meeting detailed those concerns and issued Butler a “final warning.” On October 4,




                                                 16
2017, Butler met with Ellis again. During this meeting Ellis and Butler walked around the

Paramount facility and Ellis pointed out to Butler ongoing maintenance issues that required his

immediate attention. The email that accompanied this meeting stated, in part, that “we need to see

improvement immediately or you [sic] employment could be terminated . . . We will again review

this list on Friday to monitor improvements.” Two days later, Defendants determined Butler had

not made substantive progress on the list of ongoing maintenance issues provided to him on

October 4, 2017. On October 6, 2017, Butler was terminated from his position at Paramount.

        In his deposition, Ellis testified that there had been an “ongoing concern about [Butler] and

his ability in the current role that he was in.” Ellis further testified that at the time of his meeting

with Butler on September 22, 2017, Ellis “felt that the cleanliness standards and some of the areas

that were addressed in [the PIP] had eroded to a point that it needed to be reevaluated.” When

asked why Butler was terminated from Paramount, Ellis responded that “there wasn’t sufficient

progress [on the list of ongoing maintenance issues provided to Butler on October 4, 2017] and

that I wasn’t going to allow that to continue because it was affecting not only how the facility

looked, but it was affecting the residents, . . . safety, . . . [and] morale of the facility.”

        From these facts, a jury could reasonably conclude that Ellis honestly believed that Butler

had a “long history of failing to complete his assigned tasks and failing to maintain cleanliness and

organization at [Paramount],” and was therefore justified in terminating Butler. In other words,

Defendants have provided sufficient evidence to raise a factual dispute over Butler’s claim that

Defendants’ proffered reason for termination was pretextual. Accordingly, Butler’s motion for

summary judgment with respect to his FMLA claim is denied.




                                                    17
                             CONCLUSION AND ORDER

      For the reasons articulated, Defendants’ motion for summary judgment (ECF No. 25) and

Butler’s motion for summary judgment (ECF No. 27) are DENIED.

      Dated August 8, 2019

                                                BY THE COURT



                                                ______________________________
                                                Jill N. Parrish
                                                United States District Court Judge




                                           18
